EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
EXAMINER’S COMMENT
Allowable Subject Matter
Claims 1-4, 6, 7, 9-11, 13-18 are allowed.

Rejoinder of Previously Withdrawn Method Claims
Claims 1-4, 6, 7, 9-11 and 13 are directed to an allowable product.  In a claim amendment filed January 6, 2020, claims 14-18 were voluntarily withdrawn by the Applicant.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18, directed to the process of making or using an allowable product, previously withdrawn from consideration, claims 14-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
All claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.  Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Cai et al., “Pilotaxitic Na1.1V3O7.9 nanoribbons/graphene as high-performance sodium in battery and aqueous zinc ion battery cathode”, Energy Storage Materials, 2018, Vol. 13, doi:10.1016/j.ensm.2018.01.009, ISSN 2405-8297, pages 168-174, teaches the limitations all of the limitations of claim 1 with the exception of:
a zinc ion secondary battery wherein the alkali metal-vanadium oxide is KxV3O8 wherein x is 2 to 2.2.  

The following is an examiner’s statement of reasons for allowance: the prior art of record, Cai et al., “Pilotaxitic Na1.1V3O7.9 nanoribbons/graphene as high-performance sodium in battery and aqueous zinc ion battery cathode”, Energy Storage Materials, 2018, Vol. 13, doi:10.1016/j.ensm.2018.01.009, ISSN 2405-8297, pages 168-174., teaches the limitations all of the limitations of claim 10 with the exception of:
an electrode active material wherein the alkali metal-vanadium oxide is KxV3O8 wherein x is 2 to 2.2.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.